EXHIBIT 10.1

EXECUTION COPY

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 9,
2008 (this “Amendment”), by and between LUMINENT MORTGAGE CAPITAL, INC., a
Corporation organized under the laws of the State of Maryland corporation (the
“Borrower”), and ARCO CAPITAL CORPORATION LTD., a corporation organized under
the laws of the Cayman Islands (the “Lender”).

WHEREAS, the Borrower and the Lender are parties to that certain Amended and
Restated Credit Agreement, dated as of September 26, 2007 (as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
December 7, 2007, and as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition shall have the meanings given in the Credit
Agreement);

WHEREAS, an indirect subsidiary of the Lender may in its sole discretion agree
to increase the amounts subject to MRAs with certain subsidiaries of the
Borrower in one or more transactions that would cause the Total Outstandings to
exceed that which is permitted as of the date hereof; and

WHEREAS, the Borrower and the Guarantors have requested, and the Lender has, on
terms and conditions set forth herein, agreed to certain modifications of the
Credit Agreement; and

WHEREAS, from and after the Amendment Effective Date (as hereinafter defined) of
this Amendment, the Credit Agreement shall be amended, subject to and upon the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, all defined terms that
are defined in the Credit Agreement shall have the same meanings when used
herein.

SECTION 2. Amendment to the Credit Agreement. Effective as of the Amendment
Effective Date:

(a) Section 1.01 of the Credit Agreement is hereby amended by replacing the text
of the definition of “Total Outstandings” in its entirety with the following:

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

(b) Section 2.01 of the Credit Agreement is hereby amended by replacing the text
thereof in its entirety with the following:

Section 2.01 The Loans. On the terms and subject to the conditions of this
Agreement, the Lender agrees to make Loans from time to time during the
Availability Period in an aggregate amount not to exceed the Commitment. Within
the limits of this Section, and subject to the other terms and conditions of
this Agreement, the Borrower may borrow under this Section 2.01, prepay under
Section 2.06, and reborrow under this Section 2.01.

(c) Section 7.03 of the Credit Agreement is hereby amended by replacing the text
thereof in its entirety with the following:

Section 7.03 Payment of Obligations. Except to the extent agreed by the Lender
in writing, pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or properties,
prior to the date on which penalties attach thereto, except to the extent that
any such tax, assessment, charge or levy is being contested in good faith by
appropriate proceedings and for which adequate reserves have been established by
the Borrower and, as applicable, relevant Restricted Subsidiaries and (b) all
lawful claims which, if unpaid, would by Law become a Lien upon its property.

(d) Section 8.14 of the Credit Agreement is hereby amended by replacing the text
thereof in its entirety with the following:

Section 8.14 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
of Borrower as of the twelve months ending on the last day of any fiscal quarter
to be less than (a) 0.85 : 1.0 for any fiscal quarter end date to and including
March 31, 2009, calculated in a manner excluding non-cash items from GAAP
earnings specifically related to other income/(expense) items including
gains/(losses) on mortgage-backed securities and loans as well as impairment
losses on mortgage-backed securities, (b) 1.0 : 1.0 for any fiscal quarter end
date from June 30, 2009 through December 31, 2009 and (c) 1.2 : 1.0 for all
fiscal quarter end dates thereafter.

(e) Sections 9.01(e) and 9.01(i) are each hereby amended by adding the following
clause to the beginning of each such section:

The Borrower shall have failed to notify the Lender in writing, within one
Business Day after obtaining knowledge thereof, of the occurrence of any of the
following and/or the Borrower or any Guarantor fails to cure the occurrence of
the following within five Business Days’ notice by the Lender to the Borrower:

SECTION 3. Representations and Warranties of the Borrower. The Borrower and each
of the Guarantors represents and warrants (which representations and warranties
shall survive the execution and delivery hereof) to the Lender that:

(a) it has the corporate power and authority to execute, deliver and carry out
the terms and provisions of this Amendment and has taken or caused to be taken
all necessary corporate action to authorize the execution, delivery and
performance of this Amendment;

(b) no consent of any person (including, without limitation, shareholders or
creditors of the Borrower or any Guarantor), and no action of, or filing with
any governmental or public body or authority is required to authorize, or is
otherwise required in connection with the execution, delivery and performance of
this Amendment which has not been obtained;

(c) this Amendment has been duly executed and delivered by a duly authorized
officer on behalf of such party, and constitutes a legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to bankruptcy, reorganization, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and the
exercise of judicial discretion in accordance with general principles of equity;

(d) the execution, delivery and performance of this Amendment will not violate
any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under any contractual obligation of such party;

(e) after giving effect to this Amendment, no Event of Default or event which
upon notice or lapse of time or both would constitute an Event of Default has
occurred and is continuing; and

(f) on the date hereof, the representations and warranties contained in the
Credit Agreement and in the Related Documents are and will be true, correct and
complete with the same effect as if made on the date hereof, except to the
extent such representations and warranties have been qualified in writing to,
and acknowledged in writing by, the Lender and except to the extent such
representations and warranties expressly relate to an earlier date, in which
case, as of such earlier date.

SECTION 4. Conditions to Effectiveness. This Amendment shall become effective as
of the date above written (the “Amendment Effective Date”), if, and only if:

(a) the Lender shall have received counterparts of this Amendment executed by
the Borrower, the Guarantors and the Lender;

(b) all representations and warranties contained in this Amendment or otherwise
made in writing to the Lender in connection herewith shall be true and correct
in all material respects;

(c) the Lender shall have received such other information, materials and
documentation as the Lender or its counsel may reasonably request, which
information, materials and documentation shall be satisfactory in form and
substance to the Lender and its counsel; and

(d) all legal matters incident to the effectiveness of this Amendment, the
joinder of OT Realty Trust as a Guarantor and the joinder of OT Realty Trust to
the Master Netting Agreement as a “Luminent Entity” (as defined in the Master
Netting Agreement) shall be satisfactory to the Lender and its counsel.

SECTION 5. Ratification; Waiver of Defenses; and Release.

(a) The Credit Agreement, the Security Pledge Agreement, the Guarantee
Agreement, the Master Netting Agreement and the other Related Documents remain
in full force and effect and are hereby ratified and affirmed. The Borrower and
each Guarantor hereby (i) confirms and agrees that the Borrower is truly and
justly indebted to the Lender in the aggregate amount of the Obligations without
defense, counterclaim or offset of any kind whatsoever; (ii) reaffirms and
admits the validity and enforceability of the Credit Agreement, the Security
Pledge Agreement, the Guarantee Agreement, the Master Netting Agreement and the
other Related Documents and the Liens in the Collateral which were granted
pursuant to the Related Documents and otherwise; and (iii) confirms and agrees
without reservation to the joinder of OT Realty Trust as a party to any and all
Related Documents.

(b) This Amendment shall be limited precisely as written and shall not be deemed
(i) to be a consent granted pursuant to, or a waiver or modification of, any
other term or condition of the Credit Agreement or any of the instruments or
agreements referred to therein or a waiver of any Default or Event of Default
under the Credit Agreement, whether or not known to the Lender or (ii) to
prejudice any other right or rights which the Lender may now have or have in the
future under or in connection with the Credit Agreement or any of the
instruments or agreements referred to therein. Except to the extent hereby
waived or modified, the Credit Agreement and each of the other Related Documents
shall continue in full force and effect in accordance with the provisions
thereof on the date hereof.

(c) The Borrower and each Guarantor, on its own behalf and on behalf of its
respective successors and assigns, hereby waives, releases and discharges the
Lender and all of its affiliates, and all of the directors, officers, employees,
attorneys, agents, successors and assigns of the Lender and such affiliates,
from any and all claims, demands, actions or causes of action (known and
unknown) arising out of or in any way relating to the Related Documents and any
documents, agreements, dealings or other matters connected with any of the
Related Documents, in each case to the extent arising (x) on or prior to the
date hereof or (y) out of, or relating to, actions, dealings or matters
occurring on or prior to the date hereof. The waivers, releases, and discharges
in this Section 5 shall become effective regardless of when the conditions to
this Amendment are satisfied and regardless of any other event that may occur or
not occur after the date hereof.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

SECTION 7. References. All references to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import in the Credit Agreement or any other Related
Document and the other documents and instruments delivered pursuant to or in
connection therewith shall mean and be a reference to the Credit Agreement as
modified hereby and as each may in the future be amended, restated, supplemented
or modified from time to time.

SECTION 8. Paragraph Headings. The paragraph headings contained in this
Amendment are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement among the parties thereto.

SECTION 9. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 10. Integration. This Amendment represents the entire agreement of the
parties hereto with respect to the amendment of the Credit Agreement. There are
no representations, agreements, arrangements or understandings, oral or written,
between the parties hereto, relating to the subject matter of this Amendment,
which are not fully expressed herein.

SECTION 11. Severability. If any provisions of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

SECTION 12. Related Document. This Amendment is a Related Document pursuant to
the Credit Agreement and shall (unless expressly indicated herein) be construed,
administered, and applied in accordance with all of the terms and provisions of
the Credit Agreement.

SECTION 13. Further Assurances. The Borrower and each Guarantor shall, at any
time and from time to time following the execution of this Amendment, execute
and deliver all such further instruments and take all such further action as may
be reasonably necessary or appropriate in order to carry out the provisions of
this Amendment.

SECTION 14. Consultation with Advisors. The Borrower and each Guarantor
acknowledges that it has consulted with counsel and with such other experts and
advisors as it has deemed necessary in connection with the negotiation,
execution and delivery of this Amendment. This Amendment shall be construed
without regard to any presumption or rule requiring that it be construed against
the party causing this Amendment or any part thereof to be drafted.

SECTION 15. Acknowledgement by Guarantors. Each of the Guarantors hereby
acknowledges that it has read this Amendment and consents to the terms hereof
and further confirms and agrees that (a) the Security Pledge Agreement to which
such Guarantor is a party and all of the Collateral (defined in the Security
Pledge Agreement), as the case may be, described therein does, and shall
continue to, secure the payment of all of the Obligations (as defined in the
Security Pledge Agreement), (b) that this Amendment shall constitute a
“Transaction Document” as defined in the Master Netting Agreement and that all
of the Collateral (as defined in the Master Netting Agreement), as the case may
be, described therein does, and shall continue to, secure the payment of all of
the Obligations (as defined in the Master Netting Agreement).

SECTION 16. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by telecopier shall be effective as delivery of
a manually executed counterpart.

[The remainder of this page is intentionally left blank]

1

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

     
BORROWER:
 
LUMINENT MORTGAGE CAPITAL, INC.

By:
  /s/ KAREN CHANG
 
   



    Name: Karen Chang

Title: CFO

2



      GUARANTORS:

MERCURY MORTGAGE FINANCE STATUTORY TRUST



      By: /s/ KAREN CHANG



    Name: Karen Chang

Title: Secretary and Treasurer

      LUMINENT CAPITAL MANAGEMENT, INC.
By:
  /s/ KAREN CHANG
 
   



    Name: Karen Chang

Title: Secretary and Treasurer

PANTHEON HOLDING COMPANY, INC.



      By: /s/ KAREN CHANG



    Name: Karen Chang

Title: Controller and Corporate Secretary



      PROSERPINE LLC



      By: /s/ KAREN CHANG



    Name: Karen Chang

Title: VP, Secretary and Treasurer

MAIA MORTGAGE FINANCE STATUTORY TRUST



      By: /s/ KAREN CHANG



    Name: Karen Chang

Title: Secretary and Treasurer



      SATURN PORTFOLIO MANAGEMENT, INC.



      By: /s/ KAREN CHANG



    Name: Karen Chang

Title: Secretary and Treasurer

MINERVA MORTGAGE FINANCE CORPORATION



      By: /s/ KAREN CHANG



    Name: Karen Chang

Title: Secretary and Treasurer

MINERVA CDO DELAWARE SPV LLC



      By: /s/ KAREN CHANG



    Name: Karen Chang

Title: Secretary and Treasurer

3

LENDER:

ARCO CAPITAL CORPORATION LTD.
By: Arco Capital Management LLC, its

attorney-in-fact



      By: /s/ JAY A. JOHNSTON



    Name: Jay A. Johnston
Title: CEO

4